Title: Abigail Adams 2d to Elizabeth Cranch, 20 August 1783; 29 August 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Braintree August 20 1783

Why my Dear Eliza have I not had the pleasure of hearing from you but once in an absence of two months. Is this right Betsy? I have been half of a mind to believe that you had ceaced to wish to hear from me—the idea has given me pain. Surely you received a letter by Mr. Shaw at commencement, and I have wrote you since. I cannot say that you have certainly received that but methinks you might have devoted one hour, even had it have been ’the sixth’ to your friend.
I must acknowledge that at times I have felt greived by your inattention—perhaps you thought me void of those feelings that would create unpleasing sensations by a neglect of friendship.
We have had such a profusion of folks here for these some weeks that it has been absolutely out of my power to write at all. Betsy Otis spent a forghtnight with me. Polly is here at present. Mrs. Dana and Miss Elery spend this week with us. We have all passed this afternoon with your Mamma and sister. We all regreted the absence of my Cousin. This Eve we have had a disagreeable scene. It has thundered and lightened exceedingly. You know my natureal insensibility or from some cause quite simular, I am not at all affected by it. Nancy Elery is much affected. Poor Polly Otis feels from it severely. She is a girl of sensibility gentleness and softness natureally, and affliction has increased her amiability. The scenes of this Eve, have recalled to her mind that period, which time has not so far effaced as to permit her to reflect upon without very painfull sensations, it is a painfull remembrance and she must often be called to the reflections by causes unavoidable.
The little Dr. who seems to be the subject of many of your late letters, has I fancy by the charms of musick quite enchanted my friend.


“Musick the fiercest greifs can charm
And pains severest rage disarm.”

Dont you know Eliza that tis daingerous to give way to such enchantment—and do you recollect that Haverhill is a fortunate situation for Laidys, who declare they risk to be connected before two and twenty.
 
Milton Aujust 29
The first part of this letter Elisa was wrote almost a forghtnight passt. No opportunity of conveyance has presented, and I have been in hopes that I should have it soon in my power to acknowledge the receipt of at least a line from you. I hear dayly of your letters to various persons, but have the mortifycation not to hear of any for myself. I came over here to spend a week with Polly Otis, before she goes into town. Charles and Harry are both gone to reside in Boston. We feel their absence—as you may well suppose. Harry comes a saturdays and spends the sunday with us. He retains his sprightliness, and has increasd in volubility greatly I assure you. His spirits are raised by his prospect of business and he can scarce contain himself. Charles has been gone but a week. He is a more sedate young Man. You know they are both good amiable and agreeable at all times—tho I must confess I am more pleased with the dignity, and delicacy, of Charles, than with all the sprightliness and airryness of his Brother Harry. Winslow is hourly expected to return. When he arrives we shall see an extrordinary.
 
Monday Eve. Sep. 1
At last my friend I have the pleasure to acknowledge the receipt of a letter from you—a pleasure I have long and ardently wished. Last Eve on my return from Milton, your letter was handed me. From your own feelings, you may judge of the pleasure that I received from this event. Indeed my Dear after so long a silence once more to receive the product of your pen was a pleasure, that I cannot pretend to describe. You may see by various dates of my letter that I have not been unmindfull of you. Charles sets out tomorow. He is all impatience to return to his studys and discovers a disposition that will ever be of advantage through life to him.
You have drawn a sweet picture Eliza of your visit, but to whom it was, you thought it was unnecessary for me to know, I suppose. If the agreeable couple are not indebted to your imagination for the embellishment of the scene, I imagine they are happy.
Have you concluded to spend the next winter in your present situation, or do you think of favouring your friends in this part of the World with your presence. I assure you we are almost impatient to see you, and flater ourselvs with the prospect.
Let me hear from you soon. Remember me to all who think of me. Present my love regards and respects to Uncle and Aunt Shaw. My Love to Tommy and Billy. And believe me your affectionate Cousin and friend

A Adams

